Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being Anticipated by Keigler et al. (US 20120306139 A1).
Regarding Claim 1, Keigler discloses:
a substrate transfer device comprising:
a substrate-grasping hand (360); and
a holding member (368 & 370 & 372 & 374 & 376 & 378 & 384 & 386) provided on the substrate-grasping hand, the holding member comprising a claw portion (372 & 374 & 376 & 378) configured to hold a substrate and a support post portion (368 & 370) supporting the claw portion (Fig. 13), wherein
when a force acts on the claw portion, the support post portion bends to reduce the force acting on the claw portion [0168].
Regarding Claim 2, Keigler discloses:
when a force greater than a first predetermined value acts upwardly on the claw portion, the support post portion bends to reduce the force acting on the claw portion [0168].
Regarding Claim 3, Keigler discloses:
a force equal to or greater than a second predetermined value acts downwardly on the claw portion, the support post portion bends to reduce the force acting on the claw portion [0168].
Regarding Claim 4, Keigler discloses:
the support post portion is configured to return to an original state once the force acting on the claw portion is reduced after the support post portion bends in response to the force acting on the claw portion [0168].
Regarding Claim 5, Keigler discloses:
the support post portion comprises a distal portion and a proximal portion, and an elastic member is attached to the support post portion in such a 
Regarding Claim 6, Keigler discloses:
the support post portion comprises a distal portion and a proximal portion, and a hinge member is attached to the support post portion in such a manner as to cross a boundary between the distal portion and the proximal portion (Fig. 13).
Regarding Claim 7, Keigler discloses:
a sensor configured to detect bending of the support post portion.
Regarding Claim 8, Keigler discloses:
a substrate transfer device comprising:
a substrate-grasping hand (360); and
a holding member (368 & 370 & 372 & 374 & 376 & 378 & 384 & 386) provided on the substrate-grasping hand, the holding member comprising a claw portion (372 & 374 & 376 & 378) configured to hold a substrate and a support post portion (368 & 370) supporting the claw portion (Fig. 13), wherein
the support post portion comprises a distal portion and a proximal portion and is configured such that the distal portion disengages from the proximal portion when a force acts on the claw portion [0168].
Regarding Claim 9, Keigler
the support post portion is configured such that the distal portion disengages from the proximal portion when a force greater than a first predetermined value acts upwardly on the claw portion [0168].
Regarding Claim 10, Keigler discloses:
a sensor configured to detect disengagement of the distal portion of the support post portion from the proximal portion of the support post portion [0168].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872. The Examiner can normally be reached on Monday-Thursday, 7:00-5:30 EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAUL RODRIGUEZ can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652